PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Bishop et al.
Application No. 16/171,100
Filed: 25 Oct 2018
For: Treating Vitamin D Insufficiency and Deficiency with 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on December 2, 2020, which set a statutory period for reply of three months.  Accordingly, the application became abandoned by operation on March 3, 2021.  A Notice of Abandonment was mailed on March 11, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $1200.00; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Data Management for processing into a patent.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET